Case 3:19-cv-02074-G-BK Document 11-4 Filed 10/01/19   Page 1 of 4 PageID 124




                                                                                4
                                                                                27
Case 3:19-cv-02074-G-BK Document 11-4 Filed 10/01/19   Page 2 of 4 PageID 125




                                                                                28
Case 3:19-cv-02074-G-BK Document 11-4 Filed 10/01/19   Page 3 of 4 PageID 126




                                                                                29
Case 3:19-cv-02074-G-BK Document 11-4 Filed 10/01/19   Page 4 of 4 PageID 127




                                                                                30
